Citation Nr: 1529081	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-14 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to a compensable rating for residuals of nasal fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from July 1979 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2015, the Veteran, sitting at the RO, testified at a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher evaluations for his service-connected hypertension and residuals of nasal fracture.

Based upon a review of the record, the Board finds that another VA examination would be helpful in the adjudication of the claims.  The Veteran has not been afforded VA examinations for either service-connected disability since January 2009 evaluations.  Moreover, the medical evidence of record and statements made by the Veteran during his May 2015 Board hearing strongly suggest that the record does not accurately reflect the current severity of the Veteran's service-connected residuals of nasal fracture and hypertension.  The Veteran also asserts that he takes continuous medication for control of his hypertension.  Accordingly, a remand for an appropriate VA examination to assess the current severity of his service-connected residuals of nasal fracture and hypertension is needed.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Additionally, an effort should be made to obtain any records pertaining to ongoing treatment the Veteran has received that are not already on file.  38 U.S.C.A.     	 § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records, including any clinical records from the Naval Hospital Camp Lejune in Jacksonville, North Carolina, and associate them with the paper or virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination by an ENT physician to evaluate the current nature and severity of his service-connected residuals of nasal fracture.  The claims file, to include a copy of this remand, must be reviewed by the examiner.  All testing deemed necessary to diagnose current disability shall be undertaken.

The examiner should clearly identify all current residuals of the Veteran's nasal fracture, specifically indicating whether the Veteran has 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

A complete rationale for any opinion expressed shall be provided.

3. After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected hypertension.  The claims file, to include a copy of this remand, must be reviewed by the examiner.  All testing deemed necessary to diagnose current disability shall be undertaken. 

The examiner is requested to measure and record all subjective and objective symptomatology of the Veteran's hypertension, to include functional impairment. 

The examiner is requested to indicate whether the Veteran's diastolic pressure is: predominantly 100, 110, or 120, and whether the systolic pressure is predominantly 160, 200, or more, with reference to applicable time period during/from which such manifestations are shown.  The examiner should indicate whether the Veteran has a history of diastolic pressure predominantly 100 or more which requires continuous medication for control.
	
The examiner is asked to comment on the impact of the hypertension on the Veteran's employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

4. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



